IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BURKE L. SILAS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3310

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 13, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Burke L. Silas, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.